DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-11, 14, 15, 20, 22, and 24 are objected to because of the following informalities:
Claims 7-9 are dependent on canceled claim 4. It appears as if they should be dependent on claim 5.
Claim 10 appears as if it should depend from claim 9.  
Claims 11 and 15 are dependent on canceled claim 6. It appears as if they should be dependent on claim 8.
Claim 14 appears as if it should depend from claim 12.
Claim 20 is directed to “the monitoring method” but is dependent on claim 16 directed to “the monitoring apparatus”. It appears as if it should be dependent on claim 19.
Claim 22 is dependent on claim 17, but appears as if it should be dependent on claim 20.
Claim 24 is dependent on claim 16, but appears as if it should be dependent on claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18-20, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2017/0124831).
As per claim 1, Li teaches a monitoring apparatus for a vehicle, comprising an image acquisition device (Li, [0063]: Camera), a processor (Li, [0063]: The central control is the processor) and an alarm device (Li, [0070]: The terminal audio device and the terminal image/video display device are the alarm device);
wherein the image acquisition device is configured to acquire image information inside the vehicle (Li, [0063]: The camera capture images inside the vehicle); and
wherein the processor, connected to the image acquisition device and the alarm device, is configured to control the alarm device to perform an alarm in a case where the image information meets preset violation conditions (Li, [0063] and [0070]: The central control receives image data from the camera, determines that the image data meets preset alarm conditions, and controls the output of alarms).
As per claim 18, Li teaches a vehicle, comprising the monitoring apparatus according to claim 1 (Li, The device functions inside of a vehicle).  
As per claim 19, Li teaches all the claim limitations as in the consideration of claim 1 above since the operations of claim 19 are the method performed by the apparatus of claim 1.
As per claim 20 (dependent on claim 19), Li further teaches:

As per claim 24 (dependent on claim 19), Li further teaches:
wherein the monitoring method, before acquiring the image information inside the vehicle, further comprises: detecting start-up information of the vehicle; and acquiring the image information inside the vehicle in a case where the start-up information is that the vehicle is started (Li, [0057] and [0058]: The cameras do not start acquiring data until after the vehicle is started).  
As per claim 25, Li teaches all the claim limitations as in the consideration of claim 1 above since Li’s central control unit, as shown in the consideration of claim 1, is the information processing apparatus that receives image information, compares the image information with preset violation conditions, and triggers alerts based on the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yazdgerdi (US 2003/0160689).
As per claim 2 (dependent on claim 1), Li further teaches:
wherein the preset violation conditions include that a child sits in a copilot seat (Li, [0063]).
Lil does not disclose:
that a passenger does not wear a seat belt,
However in the same art of vehicle safety alarms, Yazdgerdi, [0018]-[0020], teaches that vehicle alarms can also be for passengers not wearing seat belts.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Li’s alarms to also include seat belt alarms, as taught by Yazdgerdi. The motivation is because Li is already providing alarms related to seating safety and seat belts usage is an important part of vehicle seating safety (Yazdgerdi, [0008]), thus it would be reasonable to also alarm regarding seat belt usage
As per claim 3 (dependent on claim 1), Li further teaches:
wherein the alarm device comprises a sounding component connected to the processor (Li, [0069]-[0070]), the preset violation conditions include a first preset violation condition, and the processor is configured to control the sounding component to perform a sound alarm prompt in a case where the image information meets the first preset violation condition (Li, [0063] and [0069]-[0070]: An alarm is sounded based on the seating violation), and wherein, the first 
wherein, the first preset violation condition includes that a passenger not wearing a seat belt is detected for a first time,
However in the same art of vehicle safety alarms, Yazdgerdi, [0018]-[0020], teaches that vehicle alarms can also be for passengers not wearing seat belts.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Li’s alarms to also include seat belt alarms, as taught by Yazdgerdi. The motivation is because Li is already providing alarms related to seating safety and seat belts usage is an important part of vehicle seating safety (Yazdgerdi, [0008]), thus it would be reasonable to also alarm regarding seat belt usage
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim (US 2002/0113876).
As per claim 16 (dependent on claim 1), Li does not disclose:
further comprising an on/off key, wherein the on/off key, connected to the image acquisition device, is configured to control the image acquisition device to be turned on or off.
However, in the same art of cameras monitoring inside a vehicle, Kim, [0046], teaches that the cameras monitoring inside the vehicle include a power supply switch, or on/off key, to control powering of the camera.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Li’s camera to include a power switch, as taught by Kim. The motivation is to provide additional control of the camera for the user to allow when or not the camera is used (Kim, [0046]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Doshi et al. (US 10,252,696).
As per claim 17 (dependent on claim 1), Li does not disclose:
further comprising a volume control key, wherein, in a case where the alarm device comprises a sounding component, the volume control key connected to the sounding component is configured to control a sounding volume of the sounding component.
However, in the same art of vehicular warning devices, Doshi, col. 5 lines 30-40, teaches that the warning device may include an input mechanism for volume control, or volume control key.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Li’s alarm to include volume control input, as taught by Doshi. The motivation is to provide greater user control to allow customization to ensure alarms are not too loud or too quiet (Doshi, col. 5 lines 30-40).
Allowable Subject Matter
Claims 5, 7-12, 14, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to seat belt use monitoring and warnings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699